     4:20-cr-03065-JMG-CRZ
Aug.24.2020  4:32PM        Doc # 24 Filed: 08/27/20 Page 1 of 1 -No.
                                                                  Page
                                                                     0586ID #P.862




                              IN THE UNITED STATES DISTRICT COURT
                                    FOR Tf.Ol: DlS'l'RlC'l' OF NEBRASIU.
      UNITED STATES OF AMERICA,
                                                                   CASE NO. 4:20CR3065
                              ·Plaintiff, ·

             .·vs.
                                                                  WA.IVER OF PERSONAL
      OAK ANDERSON,                                           APPE.ARANCE ATARRA.lGNMEN'l'
                                                                       AND ORDER
                              .Defendant.

             Pursuant to Federal Rule of Criminal Procedure l0(b). the defendant hereby waives
     personal ap1Jearancc at the arraignment on the charge[sJ currently pending against the defendant
     in this con1t.             .                                                     S.,,ill      c\,\ · \. ·
             (I)      The defendant affim1, r•ceiving • copy ofthe Choose an i t e m { i f \ J ~ ~ ~
             (2)      The defendant understands the right to appear personally before the Court for an
     arraignment on the charge[s], and voluntarily waives that right; and
                      T e defendant pleads not guilty to all counts of the Supe1'seding Indictment..



     D~fendant·
        .···.· fd~
                                                           Date     {        r      .·
     A~~an--t-------                                       Date              I
                                                                              l:2wo
                                                   ORDER·                                                        . I
            IT IS ORDERED that Defendant's waiveris hereby accepted, and Defendant's not guilty
     plea to all counts is entered on record with the Clerk of Court.


                      27th
            DATEDthis _ _ dayof _August        20
                                  _ _ _ _ _.,20_.

                                                           BY THE COURT:
